OPINION — AG — WE KNOW OF NO METHOD WHEREBY AN OKLAHOMA ATTORNEY OR COUNSEL OR LAWYER LICENSED TO PRACTICE IN ANY COURT OF RECORD IN THE STATE COULD BE ELECTED OR APPOINTED COUNTY JUDGE OF GRANT COUNTY, OKLAHOMA, UNLESS HE IS ALSO A RESIDENT VOTER OF SUCH COUNTY. HE COULD BECOME A RESIDENT IMMEDIATELY AND A VOTER AFTER TWO MONTHS OF RESIDENCE. MAY WE SUGGEST THAT YOU GET AN OKLAHOMA LAWYER TO MOVE TO THE COUNTY AND BEGIN HIS RESIDENCE REQUIREMENT FOR REGISTRATION AS A VOTER. HE MUST, OF COURSE, BE SATISFACTORY FOR THE POSITION AS COUNTY JUDGE WITH THE BOARD OF COUNTY COMMISSIONERS OF GRANT COUNTY, WHO MUST MAKE THE APPOINTMENT UNDER 51 O.S. 1961 10 [51-10]. IF THE PRESENT COUNTY JUDGE COULD BE PERSUADED TO REMAIN IN OFFICE FOR TWO MONTHS, WHILE VOTING RESIDENCE IS BEING ACQUIRED BY ANOTHER LAWYER FROM OUTSIDE THE COUNTY, YOUR PROBLEM WOULD BE SOLVED. IF THE PRESENT COUNTY JUDGE RESIGNS IN THE NEXT FEW DAYS, AS ANTICIPATED, ONE OF THE LOCAL LAWYERS IN THE CONTY SHOULD BE APPOINTED UNTIL SUCH TIME AS ANOTHER OKLAHOMA LAWYER COULD ACQUIRE THE NECESSARY RESIDENCE. CITE: 20 O.S. 1961 289 [20-289], ARTICLE VII, SECTION 11, 19 O.S. 1961 132 [19-132], ARTICLE III, SECTION 1 (W. J. MONROE)